Citation Nr: 0423406	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  02-20 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to compensation 
pursuant to 38 U.S.C.A. § 1151 for vision loss, headaches, 
and numbness of the left side of the face and head, claimed 
as due to left eye surgery performed in a VA hospital in 
March 1991.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active duty in the United States Army from 
July 1951 to January 1952.  This case comes before the Board 
of Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan in which the RO 
determined that the appellant had not submitted new and 
material evidence to reopen a previously denied claim of 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability claimed to be the residual 
of left eye surgery preformed in a VA hospital in March 1991.

The Board notes that the appellant's claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability was originally denied in an August 1995 rating 
decision; that denial was confirmed in a Board decision 
issued in December 2000.  The December 2000 Board decision 
represents the last final decision on any basis as to the 
issue of compensation pursuant to 38 U.S.C.A. § 1151 for 
additional disability claimed as due to March 1991 VA left 
eye surgery.  See 38 C.F.R. § 20.1100 (2003); Evans v. Brown, 
9 Vet. App. 273 (1996).


FINDINGS OF FACT

1.  The RO denied 38 U.S.C.A. § 1151 benefits for residuals 
of March 1991 VA left eye surgery by a rating action issued 
in August 1995; the veteran appealed and the RO denial was 
confirmed in a Board decision issued in December 2000.

2.  The evidence received since the December 2000 Board 
decision is either cumulative or redundant, and does not by 
itself, or when considered with previous evidence, relate to 
an unestablished fact necessary to substantiate the claim; 
and, when considered by itself or together with previous 
evidence of record, does not raise a reasonable possibility 
of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 2000 Board decision that denied the 
appellant's claim of entitlement to 38 U.S.C.A. § 1151 
benefits is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2003).

2.  The evidence received subsequent to the December 2000 
Board decision is not new and material, and consequently does 
not serve to reopen the appellant's claim of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for vision loss, 
headaches, and numbness of the left side of the face and 
head, claimed as due to left eye surgery performed in a VA 
hospital in March 1991.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107, 5108 (West 2002); 38 C.F.R. §§ 3.156, 3.304 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence."  38 U.S.C.A. § 5108.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The December 2000 Board decision, 
the last time the appellant's 38 U.S.C.A. § 1151 claim was 
disallowed on any basis, is final and may not be reopened in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104; 38 C.F.R. § 3.156(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the December 
2000 Board decision.  See Glynn v. Brown, 6 Vet. App. 523 
(1994).

The Board notes that 38 C.F.R. § 3.156(a) which defines new 
and material evidence was recently amended and that amendment 
applies to claims to reopen filed on or after August 29, 
2001.  See 66 Fed. Reg. 45620 (2001).  The amendment applies 
in this case as the appellant's claim to reopen was filed in 
November 2001.  The revised regulations require that evidence 
raise a reasonable possibility of substantiating the claim in 
order to be considered "new and material," and define 
material evidence as evidence, that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  The credibility of the evidence is 
presumed for the purpose of reopening.  Justus v. Principi, 3 
Vet. App. 510 (1992).

Whether new and material evidence is submitted is also a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened and considered on the merits.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  

The evidence considered by the Board in reaching its December 
2000 decision included the appellant's October 1994 claim for 
38 U.S.C.A. § 1151 benefits; the appellant's VA outpatient 
treatment records dated between 1978 and 1997; the reports of 
VA medical examinations conducted in January 1987, and 
September 1992; the VA hospital records associated with the 
appellant's March 1991 left eye extracapsular cataract 
extraction and left eye trabeculation; the transcript from 
the appellant's May 1996 personal hearing at the RO; and 
various written statements submitted by the appellant and his 
representative.

Review of the VA outpatient treatment records reveals that, 
in October 1989, prior to the surgery at issue, the appellant 
demonstrated 20/400 vision in the left eye, and that he 
complained of a decreasing visual field.  Ophthalmology 
examination conducted in March 1991 revealed that the 
appellant's left eye visual acuity was hand motion only, and 
chronic open angle glaucoma was noted.  The appellant 
underwent surgical extracapsular cataract extraction and 
trabeculectomy of the left eye on March 5, 1991 at a VA 
medical center (VAMC) pursuant to a complaint of poor vision 
in the left eye.  Pre-surgical medical records document 
glaucoma of both of the appellant's eyes.  Prior to surgery, 
the appellant signed and dated a VA form stating that he 
understood the risks of surgery and the possibility of 
complications.  The March 1991 operative report includes no 
mention of any complications during the surgery.  Local 
anesthesia was achieved using a mixture of Xylocaine and 
Marcaine and Wydase injected in an O'Brien and retrobulbar 
fashion.  During the procedure, a posterior chamber 
intraocular lens was placed in the ciliary sulcus.  The VA 
hospital discharge summary includes a final diagnosis of 
cataract left eye, and glaucoma left eye.

A July 1991 VA outpatient treatment note indicates that the 
appellant reported that his left eye had been painful. He was 
referred to an ophthalmology clinic.  On consultation at the 
ophthalmology clinic that same day, it was noted the 
appellant was complaining of eye pain since stopping Pred-
Forte.  Slit lamp examination revealed chronic iritis.  Pred-
Forte was restarted.  On follow-up examination in August 
1991, it was noted the iritis was resolved.  On 
ophthalmologic examination conducted in December 1991, the 
appellant's left eye visual acuity was noted as hand motion 
only.  In June 1992, his left eye visual acuity was light 
perception only.  The clinical assessment was advanced 
chronic open angle glaucoma.

The reports of the September 1992 VA eye and general medical 
examinations are negative for any complaints regarding 
headaches or paresthesia or numbness of the face or head.  
The appellant's best corrected left eye visual acuity was 
light perception at near and far distance.  It was noted the 
left eye had an intraocular lens implant.

In August 1995, the appellant complained of pain on the left 
side of his face since 1992.  He reported he had had an 
extracapsular implant done in 1992 when he was injected with 
anesthesia in his left orbital area, and that his pain 
commenced at that point.  He also reported that he was not on 
medication for this, and that he only used eye drops.  The 
clinical impression was trigeminal neuralgia.  

The appellant subsequently sought VA medical treatment during 
1996 and 1997 for complaints of daily headaches made worse 
with cold weather, and he was diagnosed at various times with 
chronic headaches.  The March 1996 neurological consultation 
report indicates that the appellant's headaches were most 
characteristic of tension-type headaches, although the 
unilateral location he reported was said to be unusual.  It 
was noted that an October 1995 non-contrast CT scan was 
negative, and that the appellant basically had chronic daily 
headaches and did not have trigeminal neuralgia.

In May 1996, the appellant testified at a personal hearing at 
the RO; he said that he had headaches, constant pain on the 
left side of his face, numbness of the left side of his face, 
and occasional swelling of the face and tongue.  He said that 
the weather could affect the pain.  See Hearing Transcript 
pp. 1-4.  The appellant contended that he had not been 
informed of any possible surgical risks and that his aches 
and pains on the left side of his head began the day 
following surgery.  The appellant also stated that two VA 
doctors had told him that during the March 1991 surgery a 
nerve over his left eye had been hit and that this was the 
cause of his headaches.  See Hearing Transcript pp. 2-5.  The 
evidence of record included various written statements 
submitted by the appellant and his representative that 
advanced similar contentions as well as more descriptions of 
the appellant's headaches and other claimed residuals.

In April 1996, the appellant sought VA treatment for 
complaints of pain localized at the left suborbital region 
and the left temporal and occipital regions.  A treatment 
note, dated April 23, 1996, reflects that he reported that 
his pain had moved from the left to the right.  No opinion as 
to the etiology of the appellant's pain was offered.  In 
March 1997, the appellant denied paresthesia and numbness and 
reported that he had experienced headaches since his most 
recent eye surgery.  The clinical impression characterized 
the appellant's complaints as tension headaches, chronic in 
nature.  In December 1997, the appellant was diagnosed with 
chronic headaches.

The evidence added to the claims file after the December 2000 
Board denial includes the appellant's November 2001 claim; 
the report of a VA spine examination conducted in January 
2002; VA outpatient medical records dated between April 1996 
and May 2002; and various written statements submitted by the 
appellant and his representative.

During his January 2002 VA cervical spine examination, the 
appellant stated that he had been legally blind since 1992, 
and that his blindness was due to his glaucoma.  The VA 
outpatient medical evidence of record includes an April 1996 
note that the appellant was blind due to glaucoma.  In March 
2000, the appellant complained of continuous left hemifacial 
headaches and recurrent left ear pain.  Negative CT and MRI 
scans were noted.  In February 2001, the appellant reported 
that the headache was persisting.  The clinical assessment 
included history of chronic cluster headache and end-stage 
glaucoma.  In November 2001, the appellant reported that the 
headaches were much improved.  In May 2002, the appellant 
reported that he continued to suffer from headaches that 
seemed to be related to weather changes.  The appellant 
continued to refuse oxygen therapy for the headaches.  

The specified basis for final disallowance of the appellant's 
claim for 38 C.F.R. § 1151 benefits for the residuals of a 
left eye surgery in March 1991 was that the competent medical 
evidence of record did not relate the appellant's impaired 
vision, headaches or numbness and pain of the left side of 
the head and face to his 1991 VA left eye surgery.  The 
appellant contends that, as a result of the March 1991 VA 
left eye surgery, his left eye visual acuity worsened and 
that he suffers from left ear pain, hemifacial numbness and 
headaches.  

The Board concludes that the items of evidence received since 
the December 2000 denial are "new" because they are 
pertinent to the claim and were not previously of record.  
However, the Board also concludes that such is not 
"material" because it does not relate to an unestablished 
fact necessary to substantiate the claim.  Rather it merely 
confirms that the appellant suffers from various left eye, 
ear and facial complaints, including decreased left eye 
visual acuity and headaches, without offering any indication 
of a causal link or nexus between any portion of the claimed 
left eye, head and facial pathology and the March 1991 VA 
left eye surgery.  This evidence does not address or 
contradict the reasoning offered in support of the December 
2000 Board decision.  In other words, it does not tend to 
support the veteran's claim in a manner not already shown in 
December 2000.  The newly received evidence merely 
demonstrates what was already known in December 2000, namely 
that the veteran has had continued problems with vision, 
headaches and numbness.  It has no direct bearing on the 
issue of entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for disability, including vision loss, headaches, and 
numbness of the left side of the face and head, claimed as 
due to left eye surgery performed in a VA hospital in March 
1991, and therefore, is not material.  See Shoop v. 
Derwinski, 3 Vet. App. 45 (1992).

The Board has considered the appellant's statements that he 
has additional left eye pathology, plus headaches and facial 
numbness as a result of nerve damage incurred during the 
March 1991 VA left eye surgery.  These statements are not 
competent evidence of a diagnosis of any left eye disorder, 
nor do they establish a nexus between any left eye condition, 
any headache condition or any numbness and the March 1991 
surgery.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as a diagnosis or opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  The appellant has not shown that he has 
the requisite competence.

The Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).  The Board finds that the evidence 
submitted subsequent to the December 2000 Board decision does 
not provide relevant information as to the question of 
whether the appellant suffers from left eye pathology or 
headaches or facial and head numbness as a result of the 
March 1991 VA left eye surgery.  No competent medical opinion 
linking the difficulties the appellant reports having with 
his left eye, head and face with any VA medical treatment 
rendered in March 1991 has been received since the 2000 Board 
denial.  

For the reasons set forth above, none of the evidence added 
to the record since the Board's December 2000 decision, 
either by itself or in the context of all the evidence, is 
new and material evidence sufficient to reopen the 
appellant's claim for entitlement to compensation pursuant to 
38 U.S.C.A. § 1151.  Therefore, the claim is not reopened.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to reopen his 38 U.S.C.A. § 1151 claim by means of 
the discussions in the May 2002 rating decision and the 
November 2002 Statement of the Case (SOC).  The RO also sent 
the appellant letters in January and February of 2002 (prior 
to the issuance of the rating decision in May 2002) in which 
he was informed what the evidence had to show to establish 
entitlement and what evidence VA still needed from him.  In 
April 2002, the appellant informed the RO that all of his 
medical treatment was provided by VA.  Therefore, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, the appellant's VA medical 
records have been associated with the claims file.  The 
appellant was informed about the VCAA-related regulations in 
the November 2002 Statement of the Case.  The appellant did 
provide information to VA concerning treatment records; the 
RO obtained VA records.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  In May 
2003, the appellant was informed that he could submit 
additional evidence to the Board; no more evidence was 
thereafter submitted.  The appellant was given more than one 
year in which to submit evidence after the RO gave him 
notification of his rights under the VCAA.  Therefore, there 
is no duty to assist that was unmet.


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to compensation pursuant to 
38 U.S.C.A. § 1151 for vision loss, headaches, and numbness 
of the left side of the face and head, claimed as due to left 
eye surgery performed in a VA hospital in March 1991, the 
benefit sought on appeal is denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



